DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-24, 28-32 and 35-44 are rejected under 35 U.S.C. 103 as being unpatentable over Graham et al. (U.S. Publication No. 2014/0069542, hereinafter Graham) in view of Akiba (U.S. Patent No. 4,843,305, hereinafter Akiba).
	With respect to Claim 21, Graham discloses (see fig 2 unless otherwise noted), a device comprising: a tube [100] including a non-metal (102, polymer layer).
	Graham does not disclose a T-shape defined via an insulating jacket and a base such that the base is positioned between the tube and the insulating jacket, wherein the base extending from only one insulating jacket includes the insulating jacket, where the base is wider than the insulating jacket, where the base is attached to the tube; and a tracer wire extending within the insulating jacket, wherein the base is positioned between the tracer wire and the tube.

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to replace one of Graham’s metallic layers with Akiba’s sensor 1 (which wraps around a pipe) and connect wires 3 to the signal generator 310 in figure 3, for the benefit of connecting both leads to a single layer, resulting in a more compact device.
	With respect to Claim 22, the combination of Graham and Akiba disclose the device of claim 21, wherein the insulating jacket thins towards the base.  See Akiba.
	With respect to Claim 23, the combination of Graham and Akiba disclose the device of claim 21, wherein the base has a width, but doesn’t provide a specific size.  Note that Akiba’s gaps 5 are 1 mm and 3 is 30 .18 mm wires intertwined.  
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention that different applications require difference gauges of wires (depending on signal being transmitted) and that some applications would lead to a base with a width between 5mm and 8mm.
	With respect to Claim 24, the combination of Graham and Akiba disclose the device of claim 21, further comprising: a signal generator [Graham 310, fig 3] coupled to the tracer wire.
	With respect to Claim 28, the combination of Graham and Akiba disclose the device of claim 21, wherein the tube is rectilinear.  Clear from Graham’s fig 1 or 3.

	With respect to Claim 31, the combination of Graham and Akiba disclose the device of claim 21, further comprising: a memory that stores a reflection representation generated base on the tracer wire.  See Graham para 57 for reflection, processor 318 would at least have a cache memory where the value is at least temporarily stored.
	With respect to Claim 32, the combination of Graham and Akiba disclose that the tube is a continuous tube formed from a first tube and a second tube butt welded to the first tube.  Akiba column 1, line 28 mentions that it’s useful over weldings, however this is a product by process claim.  Once a product appearing to be substantially identical is found a prior art rejection is made, the burden shifts to the applicant to show an nonobvious difference.  See MPEP  2113-II.
	With respect to Claim 35, the combination of Graham and Akiba disclose that the non-metal includes a polymer [Graham polymer layer 104].
	With respect to Claims 29 and 36-44, the combination of Graham and Akiba doesn’t specify which species of polymer to use.  
	The instant application, in paragraphs 3 and 22 indicate that any well known in the art pipe materials can be used.  The examiner finds this to be a case of obviousness of species when prior art teaches genus.  See MPEP 2144.08.  
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention that the combination of Graham and Akiba’s beneficial pipe leakage detection system would work on any well-known pipe material, including those claimed in claims 29 and 36-44, and thus one having ordinary skill in the art before the effective filing date of the invention would find it obvious .  
	 
Claims 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Graham and Akiba in further view of Roberts (U.S. Patent No. 3,600,674, hereinafter Roberts).
	With respect to Claim 25, the combination of Graham and Akiba disclose the device of claim 24, but doesn’t specifically disclose further comprising: an oscilloscope coupled to the tracer wire.
	Oscilloscopes are known to be used for viewing the signals that are generated.
	Roberts shows a similar reflection based liquid leakage system that connects an oscilloscope [38, fig 1 and column 4, lines 24-47].
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to add an Oscilloscope to the combination of Graham and Akiba’s signal generator 310 for the benefit of letting the user easily see the signal.  
	With respect to Claim 26, the combination of Graham and Akiba disclose the device of claim 21, but doesn’t specifically disclose further comprising: an oscilloscope coupled to the tracer wire.
	Oscilloscopes are known to be used for viewing the signals that are generated.
	Roberts shows a similar reflection based liquid leakage system that connects an oscilloscope [38, fig 1 and column 4, lines 24-47].
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to add an Oscilloscope to the combination of Graham and Akiba’s signal generator 310 for the benefit of letting the user easily see the signal.  
	With respect to Claim 27, the combination of Graham and Akiba disclose the device of claim 26, but doesn’t specifically disclose further comprising: an oscilloscope coupled to the tracer wire.
	Oscilloscopes are known to be used for viewing the signals that are generated.

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to add an Oscilloscope to the combination of Graham and Akiba’s signal generator 310 for the benefit of letting the user easily see the signal.  
Claims 33 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Graham and Akiba in further view of Hong et al. (U.S. Publication No. 2004/0098212, hereinafter Hong).
	With respect to Claim 33, the combination of Graham and Akiba disclose the device of claim 22, but does not disclose that the tracer wire is a first wire, wherein the second tube hosts a second wire, wherein the first wire and the second wire are joined via a flexible multi-strand cable.
	Hong shows a similar device that joins tube and wire segments via a flexible multi-strand cable.  See fig 9, cables 150a-f.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the combination of Graham and Akiba such that the wire is a first wire, wherein the second tube hosts a second wire, wherein the first wire and the second wire are joined via a flexible multi-strand cable for the benefit of joining different tube segments.  
	With respect to Claim 34, Graham, Akiba and Hong disclose the device of claim 23, wherein the first wire includes a first end portion, wherein the second wire includes a second end portion, wherein the flexible multi-strand cable includes a plurality of end portions hosting a plurality of tubular lugs that crimp and insulate the first end portion and the second end portion.  See Hong fig 5, which connects end portions of wires 15 with tubular lug 35 via crimping to 30.
Claim 46 is rejected under 35 U.S.C. 103 as being unpatentable over Graham and Akiba in further view of Butts (U.S. Patent No. 4,568,925, hereinafter Butts).
With respect to Claim 46, Graham discloses an assembly comprising: a pipe [200] includes a wall defining a hollow cavity [interior of pipe that fluid flows through], that the hollow cavity extends longitudinally along the wall
	Graham does not disclose, wherein the wall includes a high density polyethylene, an insulating jacket extending longitudinally along the wall over the hollow cavity and external to the hollow cavity, wherein the pipe includes the insulating jacket as an integral and permanent part thereof and a tracer wire longitudinally extending within the insulating jacket along the wall over the hollow cavity and external to the hollow cavity.
	Akiba discloses that the wall includes a polyethylene [column 2, line 14], an insulating jacket [portion of 4 around 3] extending longitudinally along the wall over the hollow cavity and external to the hollow cavity, wherein the pipe and a tracer wire [3] longitudinally extending within the insulating jacket along the wall over the hollow cavity and external to the hollow cavity.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to replace one of Graham’s metallic layers with Akiba’s sensor 1 (which wraps around a pipe) and connect wires 3 to the signal generator 310 in figure 3, for the benefit of connecting both leads to a single layer, resulting in a more compact device.
	Akiba does not disclose that the pipe includes the insulating jacket as an integral and permanent part thereof nor that the wall includes high density polyethylene.  
	However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention that it would be desirable to make the insulating jacket separately and attached to the pipe for the benefit of ease of manufacturing, and versatility of being able to manufacture various permutations of Akiba to fit around different pipes of different sizes.  
	Regarding the choice of pipe material, Graham shows polymer and Akiba shows polyethylene.  Both inventions would work will around a pipe constructed of any material.

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the combination of Graham and Akiba around a pipe constructed of any material, including a high density polyethylene layer for the benefit of accurate leak detection around any pipe.
Response to Arguments
Applicant's arguments filed 14 July 2021 have been fully considered but they are not persuasive.
	On page 10, the applicant argues that “extending from only one insulating jacket” as a point of novelty and cites Akiba “at least two conductors which are positions so that they are separated from each other, with at least one spacer”.  The applicant mistakenly identifies the conductors in Akiba whereas the office action uses the spacer, of which there only needs to be one.  Furthermore if Akiba showed two insulating jackets, that would be sufficient to render the instant claims obvious.  It isn’t a point of novelty for a claim to cover less than the prior art.
	On page 10, the applicant disagrees that claim 32 is a product by process claim without providing any argument.  The claims cover a continuous tube that is formed by butt welding two tubes together.  The continuous tube is the product, and the process is forming the tube by butt welding.  Once a product [the continuous tube of the combination of Graham and Akiba] appearing to be substantially identical is found, a prior art rejection is made and the burden shifts to the applicant to show a nonobvious difference.  See MPEP  2113-II.  The applicant must show a nonobvious difference between the continuous tubes that results from the butt welding process.
	On pages 10-11 the applicant argues that the examiner committed impermissible hindsight by relying on applicant’s paragraphs 3 and 22.  The examiner’s rejection doesn’t rely upon applicant’s specification, nor were the claims summarily rejected.  In summary the examiner’s argument is: 1) The instant application shows that the device works in a pipe of any material, and list common materials.  2) . 


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX T DEVITO whose telephone number is (571)270-7551.  The examiner can normally be reached on 10 am- 6 pm EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEX T DEVITO/Examiner, Art Unit 2855                                                                               



/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855